        Case 2:19-cv-01682-AJS Document 51-1 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SADIS & GOLDBERG, LLP,
                                              Civil Action No. 2:19-cv-01682-AJS
              Plaintiff,
        v.

 AKSHITA BANERJEE AND SUMANTA
 BANERJEE,

              Defendants.


                  SWORN DECLARATION OF AKSHITA BANERJEE

      1.     I am Akshita Banerjee, an adult individual and resident of Pennsylvania.

      2.     I have reviewed the Motion for Reconsideration and declare under penalty

of perjury under the laws of the United States of America that the averments of fact set

forth therein are true and correct to the best of my knowledge, information and belief.



Date: February 23, 2021                         /s/ Akshita Banerjee
                                                Akshita Banerjee
